Van Wyck, J.
After the trial judge had charged the jury, the defendant’s counsel stated to the court that he wished to except to the charge wherein the court had stated the only questions for the jury to determine were whether or not the husband of defendant was authorized to sign the contract for her, and the value of the services. When the court asked the counsel what other question there was, he answered he did not think there was any question for'the jury, and made no request of the court to submit any other question to the jury. Upon such an exception no error can be predicated. The testimony was sufficient to carry the case to the jury, and therefore the motion for a nonsuit was properly denied. We discern nothing in the testimony which calls upon us to disturb the verdict as against the weight of evidence. Judgment and order must be affirmed, with costs.